JANYU3R, J.
(dissenting).
I agree with all my associates have said, except that I am not prepared to say that in all cases in which a child, who is a wage-earner, lives with a parent and turns over to the parent the child’s entire earnings, the whole amount should be considered as a contribution to the parent.
In determining what amount is contribution and what amount is payment for value received where the wagé-éarner is furnished lodging and meals by the parent, there should be deducted from the total amount handed to the parent a sum representing a fair value of the board and lodging, thé remainder would represent the contribution to the parent. The fact that it may be difficult to determine what is a fair value for board and lodging does not alter the legal situation.
Let us assume that a son earning $25 per week lives with his mother, and, by agreement, pays her $19 a week as boar'd, and contributes the other $15 a week to her for herself. It is plain that in determining the amount of compensation to which the mother would be entitled, if the son should be killed in the course of, and by accident arising out of, his employment, the sum paid as board should not be considered as a contribution to the support of the mother. If, however, under identically the same facts, the son and the mother should tentatively understand that they would not agree on any amount as representing a fair value of the board furnished to the son, then, under the view of my associates, the whoie $25 per week, which the son had handed to his mother prior to his death, would be considered as a contribution to her. Such conclusion I believe to be unsound.
There is, I concede, in other states, some authority for the view of my associates, but I do not find that in,this state the question has as yet been settled.
In Chauvin v. American Mutual Life Insurance Co., 17 La. App. 187, 134 So. 450, in which the question was discussed, the deceased wage-earner had not lived at his mother’s home, but, as I stated in my concurring opinion, spent “only a small portion of his time there.” • -
Boudreaux v. Myles Salt Co., 11 La. App, 480, 128 So. 907, is not authority contrary to my presently expressed views, for there the question was whether there should be deducted for the purpose of computing prior contribution, not the value of the board and lodging furnished the deceased himself, but the value of board and lodging furnished to other minor children. It is true that since, under article 227 of the Civil Code, the parent is obliged to maintain and support the child, any one who furnishes maintenance and support to the child is thus assisting the parent in fulfilling the aforementioned obligation, and may be said to be contributing to the parent. However, where it is the child himself who is both furnishing to the parent the financial assistance and receiving from the parent maintenance and support produced by his own learnings, it cannot legally be said that all that such child turns over to the parent is a contribution to the parent as I concede it would be, if produced by some one else who was not also receiving maintenance and support from the parent.
*686Where the contribution furnished is used for other children for whose support and maintenance the parent is, under the article of the Code, obligated, then all of the contribution may be said to be made to the parent. ■ In fixing the amount to which, under the Compensation Law, the parent is entitled when deprived of the support which, prior to the death of his child, he had been receiving from the child; th.e lawmakers intended that we should not be concerned with any other amount than that which represents the financial loss which the parent has sustained. But if, as I have said, A gives B money, and B returns part of it in the shape of board, the total amount given does not represent a donation or a contribution, part of it is payment for the board.
' In the judgment, which is by the majority decree affirmed, the amount which defendant is condemned to pay each week is higher than it should be in my opinion, and I therefore respectfully dissent.